Citation Nr: 1529739	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-25 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to March 1989.

This case came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  Currently, the agency of original jurisdiction in this matter is the RO in Los Angeles, California.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that he wished to withdraw his appeal and explicitly referenced the July 2013 Statement of the Case addressing the issue now on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a May 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted his written request to withdraw his appeal.  The notice of withdrawal recounts the procedural history of the case, including the issuance of a July 2013 Statement of the Case.  The Statement of the Case readjudicated the issue now on appeal taking into consideration all of the evidence then of record.  There is no ambiguity in the Veteran's notice of withdrawal; it satisfies the procedural requirements of 38 C.F.R. § 20.204(b) for withdrawal of an appeal.   

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


